DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022, amending claims 1, 3-5, 6, 10, and 15, has been entered.
Claim Objections
Claims 1, 4 and 5 are objected to because of the following informalities:  
Claim 1, recites the limitations “the operative contact is a form fit, which occurs through a reception of the mould core in a receiving recess”, which is also recited in dependent claims 4. Claim 1 also recites, “the operative contact is… a thermal contact, and wherein a tempering of the mould core occurs both via a first end portion and a second end portion” which is also recited in dependent claims 5. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operative contact" in lines 22-23 but the antecedent basis in lines 8-9 was deleted.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vogl et al. (DE 10 2016 118 768 A1, citations based on FIT submitted herewith) in view of Auerbach et al. (US 2018/0207324 A1).
Regarding claim 1, Vogl discloses a method for producing a hollow injection-molded part, for example a syringe body, by an injection molding method comprising (abstract):
a) providing a first female die tool 2 having a first mold cavity 8 and a mold core 7 formed as a male die tool (FIG. 1);
b) introducing a mold core 6 into the first mold cavity 8, so that a first cavity 8a is formed and the mold core protrudes 3 beyond the mold cavity in axial direction (X), thereby the mold core 6 is brought into operative contact into the first female die tool and/or with a receiving element (FIG. 1);
c) injecting a first plastic material into the first cavity, so that a first portion 100 of the injection-molded part is formed (FIG. 1-2);
d) transferring the first portion 100 of the injection-molded part to a second cavity 11 (FIG. 2);
e) injecting a second plastic material into the second cavity, so that a second portion 101 is formed directly on the first portion 100 of the injection-molded part, wherein the first portion and the second portion form the hollow primary packaging means in the form of a syringe body (FIG. 2-3, p. 7), 
wherein the operative contact is a form fit, wherein the form fit occurs through a reception of the mold core 13 in a receiving recess 15 (FIG. 1, p. 7), and 
wherein the operative contact is a thermal contact, wherein a tempering of the mold core occurs both via the first end portion and the second end portion (p. 5 bottom).
Vogl does not appear to expressly disclose that the second portion of the injection-molded part is materially bonded to the first portion and has an outlet opening.
However, Auerbach discloses a similar method of manufacturing syringes by multicomponent injection molding where the two materials are bonded and the second portion has an outlet opening (FIG. 5a-5d; ¶¶ 38, 40-41, 46-47).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Vogl to include the bonded second portion of Auerbach, in order to provide a screw thread of a softer material and reduce mechanical stresses on the syringe body (Auerbach ¶¶ 19+). 
Regarding claim 2, Vogl discloses the mold core 6 is of cylindrical design and is introduced centrally into the first mold cavity 8, so that a distance 12a between a shell surface 12b of the mold core 6 and an inner wall surface 5 of the first mold cavity 2 define a wall thickness 12a of the injection-molded part 100 (FIG. 1-2, p. 7).
Regarding claim 3, Vogl discloses the mold core 6 has a first end portion 3a and a second end portion 13, wherein both the first 3a and the second end portion 13 protrude beyond the first mold cavity 8 in the axial direction, wherein the second end portion 13 is in operative contact with the first female die tool 7 and/or with the receiving element (FIG. 1, p. 7).
Regarding claim 4, Vogl discloses the operative contact is a form fit, wherein the form fit occurs through a reception of the mold core 13 in a receiving recess 15, wherein the receiving recess is arranged centrally to the first mold cavity (FIG. 1, p. 7).
Regarding claim 5, Vogl discloses the operative contact is a thermal contact, wherein a tempering of the mold core occurs both via the first end portion and the second end portion, wherein the tempering of the mold core follows inductively, electrically or by means of a tempering fluid (p. 5 bottom).
Regarding claim 6, Vogl discloses the second cavity 11 is formed by introducing at least one portion 105/106 of the mold core into a second female die tool 9 with a second mold cavity 10 (FIG. 2, p. 7).
Regarding claim 7, Vogl discloses a further injection mold tool has the second cavity 11, wherein the further injection mold tool comprises two mold tool halves 2/9 which are displaceable in relation to one another, and which have a recess 10, wherein, in the closed state of the further injection mold tool, these recesses form the second cavity 11, wherein an opening is provided, through which a portion 13 of the mold core 6 and/or a predetermined region of the first portion 105/106 of the injection-molded part can be introduced into the second cavity 11 (FIG. 2, p. 7).
Regarding claim 8, Vogl discloses in step d), the first portion of the injection- molded part is transferred to the second cavity by means of the mold core (FIG. 2, p. 7).
Regarding claim 9, Vogl discloses before step d), the mold core is at least removed in sections from the first portion of the injection-molded part (FIG. 2, p. 7).
Regarding claim 12, Vogl discloses the first plastic material is injected into the first cavity, and/or the second plastic material is injected into in the second cavity via a respective hot runner 18 and 19 (FIG. 1-3, p. 7).
Regarding claim 15, Vogl discloses the first portion of the injection-moulded part corresponds to at least a container 102 for a medium; the second portion of the injection-moulded part corresponds to a connection element 105 or a connection element and a portion of the container; and the connection element has an outlet opening connected to the container (abstract, pp. 7+). Skigen further discloses that the seal member 20 can be pierced by a cannula or needle to provide a flow passage (¶ 18) and would therefore act as a connection element as claimed.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vogl et al. (DE 10 2016 118 768 A1) in view of Auerbach et al. (US 2018/0207324 A1) as applied to claim 1 above, further in view of Oonishi (US 10,493,216 B2).
Vogl does not appear to explicitly disclose an overmolded insert in the second cavity.
However, Oonishi discloses a similar method for injection molding a syringe body (title/abstract) in which a metal piercing means and/or adapter element 61 is overmolded during the injection molding (FIG. 1-6; 5:42+)
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Vogl to include the needle/adapter of Oonishi, in order to provide for an integrate needle/adapter into the injection molded syringe in a known manner with expected results.
Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive. Applicant contends that Auerbach fails to disclose cooling. However, Vogl is cited for such a cooling/tempering process as claimed. The purpose of the Auerbach teaching is to demonstrate that the claimed materially bonded second portion having an outlet opening is known in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742